  Case 3:20-mj-06004-DEA Document 5 Filed 12/22/20 Page 1 of 1 PageID: 8
                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA           :    MJ20-6004(DEA)

             vs.                   :    ORDER APPOINTING FEDERAL
                                             PUBLIC DEFENDER
         KEVON BELFON              :




      The financial inability of the defendant to retain counsel

having been established by the court, and the defendant not

having waived the appointment of counsel, and for good cause

shown;    it is on this 22nd day of December, 2020,

      ORDERED that the Federal Public Defender Organization

for the District of New Jersey is hereby appointed to represent

said defendant in this cause, for the purposes of today’s hearing,

until further order of this court.




                                        s/Douglas E. Arpert
                                        DOUGLAS E. ARPERT
                                        United States Magistrate Judge


cc:   Federal Public Defender
